DETAILED ACTION
Claims 1, 2, 9-12, 14, 15, and 18-29, are pending and being examined.

Response to Amendment
The previous rejections of Claims 1, 2, 6, 9-12, 14, 15, and 18-27, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claim(s) 6 under 35 U.S.C. 103 as obvious over US 2012/0208926 A1 to Funabiki et al. (hereinafter Funabiki’926), and in further view of US 2012/0183777 A1 to Yoshikawa et al. (hereinafter Yoshikawa), is withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 9-12, 14, 15, and 18-29, is/are rejected under 35 U.S.C. 103 as obvious over JP 2006-265337 A to Takeshita et al. (hereinafter Takeshita) in further view of US 2012/0208926 A1 to Funabiki et al. (hereinafter Funabiki’926), and in further view of US 2012/0183777 A1 to Yoshikawa et al. (hereinafter Yoshikawa).

Regarding claim 1, 9, 11, 12, and 18-22, Takeshita teaches a paint/coating composition comprising a bisphenol A type epoxy resin, a hardening agent, a wax component, and a polypropylene resin particle having an average particle size of 3-20 microns (See abstract, para 8), wherein the hardening agent is a phenol type resins (para 10), used in the field of coatings for metal (para 1-2), wherein the ratio of epoxy resin to hardening agent is 50-90 parts by mass of epoxy resin and 10-50 parts of hardening agent (para 12). Takeshita further teaches that the wax include polyethylene, fatty acid amide or paraffin (para 13) and also teaches the coating with the wax will have sufficient adhesion property and reduces/mitigates unstopping torque. The above bisphenol A epoxy resin meets the polyvalent epoxy compounds cited in claims 1, 18, and 22, the above phenol type hardening agent meets the phenol-based curing agent cited in claims 1, and 21, and the above wax meets the claimed lubricant cited in claim 9.
Takeshita does not explicitly teach the claimed spherical particulate-based resin coated with silica.
However, Funabiki’926 teaches a polyolefin-based composite resin spherical particle that gives coating films a matte appearance and a soft feeling (See abstract). Funabiki’926 also teaches the coating is used in the field of coatings of plastic or metal products such as automobile interiors (para 2), which is in the same field of epoxy coatings as cited above in Takeshita. Funabiki’926 further teaches the polyolefin-based composite resin spherical particle comprises 5-70 mass% of ethylene/vinyl acetate copolymer (para 14), and has a volume  with other polyolefin resins (para 21 and 36), such as maleic anhydride modified polyethylene (para 25), and copolymer resins of the olefin resin such as ethylene/glycidyl (meth)acrylate or ethylene/maleic anhydride copolymers (para 34), which meets the claimed copolymer of “ethylene with epoxy group-containing monomer” and “ethylene with a modified acid group containing monomer.” The polyolefin-based composite resin spherical particle can be used in an amount of 1-50 parts per 100 parts by mass of the coating resin in a coating composition, wherein the coating resin can be an epoxy-based resin (para 52-53), which overlaps and meets the claimed amounts cited in claims 1 and 2 and meets the claimed spherical polyolefin particle. Funabiki’926 also teaches the coating composition can be a two-pack epoxy coating material with a curing agent (para 55), and also teaches that the composition can be used in combination with other resin particles such as polypropylene resin particles (para 57), which demonstrates compatibility of the polyolefin particles with the coating composition of Takeshita. Funabiki’926 further teaches the spherical polyolefin particles used in a coating composition will give the coating film a matte appearance and a soft feeling and also exhibit excellent scratch resistance. (para 51). 
It would have been obvious to one ordinarily skilled in the art at the time of the effective filing date to further include the amount of spherical polyolefin particles of Funabiki’926 in the coating composition of Takeshita because Funabiki’926 teaches the same field of epoxy coatings as cited above in Takeshita,  Funabiki’926 also teaches that the composition can be used in combination with other resin particles such as polypropylene resin 
Funabiki’926 does not explicitly teach wherein the spherical polyolefin particles are coated with hydrophobized silica wherein the amount of silica is 0.1-1 parts per 100 parts of particulate based resin.
However, Yoshikawa teaches a resin particle having a resin mother particle and silica particles externally added onto the surface of the resin mother particle (See abstract), used in the same field of invention as coatings and binders. (para 5). Yoshikawa also teaches that the resin mother particle can have a volume average particle diameter from 2-20 micrometers (para 44), and can be composed of a polyolefin resin or polyvinyl based resin or mixtures thereof, (para 54). The silica particles attach to the surface of the resin mother particle (para 60, 63 and 122), wherein the amount of silica is from 0.1-10 mass% by mass relative to the total mass of the resin mother particle, (para 122), and wherein the silica is subjected to a hydrophobic treatment (para 43, 131, 138, 140), which meets the hydrophobized surface. Yoshikawa further teaches that resin particle that is coated by the silica will have an improvement of fluidity (para 11 and 15) with excellent strength and dispersibility. (para 190).
It would have been obvious to one ordinarily skilled in the art at the time of the effective filing date to coat the spherical polyolefin particles of Funabiki’926 by the silica coating method of Yoshikawa because Yoshikawa is used in the same field of invention as coatings as Funabiki’926, and Yoshikawa further teaches that resin particle that is coated by the 

Regarding claims 2, 14, 15, 23, and 24-29, as cited above and incorporated herein, the combination of Takeshita, Funabiki’926 and Yoshikawa teaches the epoxy resin adhesive of claims 1.
Takeshita teaches the bisphenol A epoxy resin cited in claims 2, 23, and 27-29, the phenol based curing agent cited in claims 2, and 26, and the lubricant cited in claim 10. Funabiki’926 teaches the claimed volume average particle size range cited in claims 14 and 25, and the amount of the polyolefin particle in an amount of 1-50 parts per 100 parts of the coating resin in the coating composition, (para 52), which correlates to 0.99-33.3 wt% per epoxy resin, and overlaps and meets the claimed amount 2-30 parts per 100 parts of epoxy as cited in claims 15 and 24.
Funabiki’926 further teaches a curing agent can be used in a two pack urethane or two pack epoxy coating material (para 55), and gives an example of a coating material with a coating resin, a curing agent and the polyolefin particle, (Example 8, para 92), wherein the amount of polyolefin particle is used in amount of 2.3 wt% (i.e. 0.25/10.75), which is within and meets the claimed amount of 1-50 parts of polyolefin particle per 100 parts of total amount of epoxy resin and the curing agent, which correlates to 0.99-33.3 wt% per total resin+curing agent, which meets the amount cited in claim 2.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 11-12, the Applicant argues that Takeshita does not teach the polyethylene based resin and that the propylene resin is an essential element to Takeshita. Thus, one skilled in the art would not replace the particulate propylene based resin with the particulate ethylene based resin of Funabiki. This is not persuasive because the particulate ethylene based resin of Funabiki is not used to replace the particulate propylene based resin of Takeshita, but is used in combination with. As cited above an incorporated herein, Funabiki also teaches that the composition with the particulate ethylene based resin can be used in combination with other resin particles such as polypropylene resin particles (para 57), which demonstrates compatibility of the polypropylene particles of Takeshita, and Funabiki further teaches the spherical polyolefin particles used in a coating composition will give the coating film a matte appearance and a soft feeling and also exhibit excellent scratch resistance. (para 51).
Thus, it would have been obvious to one ordinarily skilled in the art at the time of the effective filing date to further include the amount of spherical polyolefin particles of Funabiki in the coating composition of Takeshita because Funabiki teaches the same field of epoxy coatings as cited above in Takeshita,  Funabiki also teaches that the composition can be used in 
On page 12, the Applicant argues that Takeshita does not teach the silica coating on the particulate. This is not persuasive because, as cited above, Funabiki teaches the polyethylene based particulate and Yoshikawa teaches the silica coating. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        
/RACHEL KAHN/Primary Examiner, Art Unit 1766